 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                              EASTERN DIVISION
11
12   Tiffany Maria Pierce,               )       Case: 5:18-cv-00933-MWF-RAO
                                         )
13              Plaintiff.               )       [PROPOSED] ORDER
14                                       )       AWARDING EAJA FEES
15              vs.                      )
16                                       )
     Andrew Saul,                        )
17   Commissioner of Social Security,    )
18
                Defendant.
19
20
21         Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
22
     Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”),
23
24         IT IS ORDERED that EAJA fees are awarded in the amount of $7,200.00,
25   subject to the terms of the Stipulation. IT IS ORDERED that EAJA fees are
26
     awarded to Plaintiff in the amount of $7,200.00, plus $400.00 costs and expenses.
27
28   EAJA fees will be subject to any federal debt owed by the Plaintiff.       If the
 1   Department of the Treasury determines that Plaintiff does not owe a federal debt,
 2
     the government shall cause the payment of fees be made directly to Eddy Pierre
 3
 4
     Pierre and/or Pierre Pierre Law, P.C., pursuant to the Assignment executed by

 5   Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.
 6
 7
 8   Dated: October 10, 2019                 _______________________________
 9                                           Honorable Rozella A. Oliver
10                                           United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
